Citation Nr: 1638432	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a chronic skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to April 1970; he also served in the Army Reserves, and served on active duty from June to October 1983, and had various periods of inactive and active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

These issues have been before the Board on a number of occasions.  In November 2010, the Board remanded the Veteran's claims for further development.  

In December 2012, the Board denied service connection for a skin disorder, and remanded the claim for service connection for left ear hearing loss.  The Veteran appealed the denial with regard to his skin to the United States Court of Appeals for Veterans Claims (Court), which in June 2013, on the basis of a Joint Motion for Partial Remand, vacated the Board's decision and remanded the matter for further consideration.  

In September 2013 and January 2016, the Board remanded the Veteran's claims again for further development.

The Board notes that, in December 2015, the Veteran disagreed with the March 2014 rating decision that granted service connection for anxiety disorder and major depressive disorder and assigned a 30 percent disability rating, effective January 6, 2005.  However, the Board notes that the time to file a notice of disagreement with the March 2014 rating decision expired prior to the receipt of the Veteran's December 2015 notice of disagreement.  See 38 C.F.R. § 20.302 (2015).  Insofar as the Veteran seeks an increased rating for his anxiety disorder and major depressive disorder, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the January 2016 remand, the Board directed the AOJ to schedule the Veteran for new VA examinations to address the nature and etiology of his skin disorder and left ear hearing loss.  In February 2016, the Veteran underwent new examinations. Unfortunately, for the reasons discussed below, the Board finds that the examination reports are inadequate, and addendum opinions are necessary in order to fairly adjudicate the Veteran's claims.

With regard to the Veteran's left ear hearing loss, the examiner opined that it was not related to his active duty service.  The examiner reasoned that the Veteran's left ear hearing acuity was normal at discharge, and that his left ear hearing acuity was normal at the March 1972 VA examination and the October 1980 reserves examination.  Additionally, the examiner addressed and discounted the Kujawa and Liberman medical treatise evidence concerning delayed-onset hearing loss.

However, the opinion is based on an inaccurate factual premise and is, therefore, inadequate.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the Board notes that the March 1972 VA examination and October 1980 reserves examination both showed some level of hearing loss.  During the March 1972 VA examination, the Veteran's left ear hearing acuity was 30 decibels during bone conduction testing and 25 decibels during air conduction testing.  In this regard, the Court has recognized that, while the threshold for normal hearing is from 0 to 20 decibels, a higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, although the March 1972 and October 1980 examinations did not reveal a hearing loss disability as defined by 38 C.F.R. § 3.385 (2015), the Veteran nevertheless exhibited some level of hearing loss in his left ear less than two years after his discharge from active duty in April 1970.

The Board notes that the Veteran's in-service noise exposure has been conceded and that he is service connected for both tinnitus and right ear hearing loss.  Given this, and the fact that the Veteran displayed some level of left ear hearing loss as early as March 1972, the Board finds that a remand is necessary in order to obtain an addendum opinion that is based on an accurate history of the Veteran's hearing acuity since his discharge.

With regard to the Veteran's skin conditions, diagnosed as lichen simplex chronicus, lipoma, and epidermal cysts (papular dermatitis), the examiner opined that it was not related to his active duty service.  Initially, the examiner noted that none of his current skin disorders manifested prior to 2007, over one year from his discharge in April 1970.  Additionally, the examiner noted only a February 1968 service treatment record when he was treated for a rash on his arms, back, and penis; the examiner noted that this condition was acute and was not present at discharge or during subsequent examinations.  With regard to the Veteran's claim that his skin conditions were related to exposure to herbicides while service in the Republic of Vietnam, the examiner determined that his current conditions were not related to herbicide disorder.

However, the opinion is based on an inaccurate factual premise and is, therefore, inadequate.  See Reonal v. Brown, supra (an opinion based on an inaccurate factual premise has no probative value).  Specifically, although the examiner addressed the February 1968 service treatment record, the Veteran's service treatment records reflect additional treatment for skin problems in October 1964 when he was treated for cysts in his groin area; in December 1964 when he was treated for acne vulgarus; in February 1968 when he treated for skin irritation and a pimple on his penis; in March 1968 when he was treated for a rash in his groin area; in July 1968 when he a rash on his neck was diagnosed as infected contact dermatitis; and in March 1970 when he reported of a history of skin boils.

Moreover, the examiner's opinion fails to reflect any consideration of the Veteran's lay statements concerning the onset and continuity of his skin-related symptoms, and instead relies on a lack of treatment since service.  In this regard, the Board notes that a VA examination must consider lay evidence of in-service incurrence or continuity of symptoms thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).

Given these deficiencies, the Board finds that a remand is necessary in order to obtain an addendum opinion that is based on an accurate history of the Veteran's in-service treatment for skin conditions and accurately reflect his lay statements concerning his in-service and post-service skin-related problems.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the February 2016 audiological examination.  The record and a copy of this Remand must be made available to the examiner.

If the February 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning the onset and continuity of symptoms, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his left ear hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the fact that service connection is already established for right ear hearing loss and tinnitus.  In particular, the examiner must address the March 1972 VA examination report and October 1980 examination showing some degree of hearing loss.  In this regard, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, a higher threshold levels indicate some degree of hearing loss.  Hensley, supra.  The examiner should also address his lay statements regarding in-service noise exposure and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of hearing loss disability under 38 C.F.R. § 3.385 in the Veteran's service treatment records.

2.  Return the claims file to the VA examiner who conducted the Veteran's February 2016 examination that addressed the nature and etiology of the Veteran's skin disorders.  The record and a copy of this Remand must be made available to the examiner.

If the February 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should address the following inquiries:

Identify all diagnosable skin disorders present at any point from January 2005 when the Veteran filed his claim for service connection.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service symptoms, as well as the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any skin disorder had its onset during, or is otherwise related to, his active duty service, to include his conceded exposure to herbicides.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records reflecting treatment for skin problems in October 1964 when he was treated for cysts in his groin area; in December 1964 when he was treated for acne vulgarus; in February 1968 when he treated for skin irritation and a pimple on his penis; in March 1968 when he was treated for a rash in his groin area; in July 1968 when he had a rash on his neck and was diagnosed with infected contact dermatitis; and in March 1970 when he complained of a history of skin boils.  The examiner should also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of chronic disorder in his service treatment records.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


